Citation Nr: 0918716	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  96-03 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
mechanical low back pain with residual muscle strain to 
include consideration of an extraschedular rating.  


REPRESENTATION

Appellant represented by:	John C. Betts, Attorney at Law


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1980 to April 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In May 1997, the Board affirmed the RO's denial of an 
evaluation in excess of 20 percent on a schedular basis for 
the Veteran's low back disability, and remanded the case to 
the RO for consideration of an evaluation on an 
extraschedular basis.  

In February 1999, the Board denied the Veteran's claim for an 
increased rating for a low back disability on an 
extraschedular basis.  The Veteran appealed the Board's 
decision, and in May 2001, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's decision, and 
remanded the issue on appeal so that the Board could have an 
opportunity to readjudicate the Veteran's claim in light of 
the Veterans Claims Assistance Act of 2000 (VCAA) and all 
other applicable laws and regulations.  In May 2003 and March 
2005, the Board remanded the Veteran's claim.

In October 2005, the Board denied entitlement to an 
extraschedular rating for mechanical low back pain with 
residual muscle strain.  The Veteran appealed this decision 
to the Court.  In October 2008, the Court remanded the claim 
back to the Board for compliance with a September 2008 Joint 
Motion for Remand.  

The September 2008 Joint Motion for Remand found that, while 
the Board correctly adjudicated whether an extraschedular 
evaluation was warranted at the time of the October 2005 
decision, the Board failed to address whether the Veteran was 
entitled to an increased rating on a schedular basis.  The 
Board was directed to consider the issue on remand.  The 
issue on the title page has been changed to reflect this 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  




REMAND

In April 2009, the Veteran's representative reported that the 
Veteran's medical condition had worsened since a May 2005 
rating decision.  A review of the claims file reveals that 
the last time the Veteran's mechanical low back pain with 
residual muscle strain was evaluated by VA for compensation 
and pension purposes was in February 2000.  As the Veteran 
has essentially asserted, through his representative, that 
his service-connected back disability has worsened since his 
last examination, he should be afforded a new examination in 
compliance with VA's duty to assist.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95.

The Board also notes that additional notification is required 
to the Veteran pursuant to the Veterans Claims Assistance Act 
of 2000.  In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court established significant new requirements with 
respect to the content of the duty-to-assist notice which 
must be provided to a Veteran who is seeking a higher rating.  
The Board finds that the Veteran was previously provided a 
VCAA notification letter, but it did not meet the 
requirements set forth in Vazquez-Flores v. Peake.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent VCAA 
notice which complies with Vazquez-Flores 
v. Peake, per VA Fast letter 08-16.  

2.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for his service-connected low 
back disability since October 2005.  
After securing any necessary releases, 
obtain these records.  Regardless of the 
Veteran's response, obtain all 
outstanding VA treatment records.  

3.  Schedule the Veteran for a VA 
examination for the purpose of 
determining the severity of the Veteran's 
service-connected mechanical low back 
pain with residual muscle strain.  The 
claims file must be made available to the 
examiner for review of pertinent 
documents pursuant to conduction and 
completion of the examination.  All 
indicated tests and studies should be 
performed.  

The examiner should be requested to 
report the range of motion of the low 
back in degrees of arc.  All findings and 
diagnoses should be reported in detail.  

If the Veteran demonstrates limitation of 
motion, the examiner should be requested 
to specifically comment upon the extent, 
if any, to which pain, supported by 
adequate pathology and evidenced by the 
visible behavior of the Veteran, results 
in functional loss.  The examiner should 
carefully elicit all of the Veteran's 
subjective complaints concerning the low 
back and offer an opinion as to whether 
there is adequate objective pathology 
present to support the Veteran's 
subjective complaints.  To the extent 
possible, the examiner should assess the 
extent of any pain and describe the 
extent of any incoordination, weakened 
movement, and excess fatigability on use.  
The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups, to 
include in terms of additional loss of 
range of motion, if possible.  

The existence of any ankylosis of the 
spine should also be identified.

The examiner should also assess if the 
Veteran has any neurological 
manifestations to include sciatica as 
well as any bowel and bladder complaints.  
If so, these neurological manifestations 
should be identified and the severity 
thereof described in detail.  The 
examiner should specifically determine 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any neurological impairment is 
etiologically related to the Veteran's 
service-connected mechanical low back 
pain with residual muscle strain.  

If possible, the examiner should indicate 
whether the Veteran has had 
incapacitating episodes related to the 
service-connected disability, and, if so, 
the number of episodes and the duration 
of the episodes.  

After the appellant is evaluated, the 
examiner should be asked to provide an 
opinion as to the impact of the veteran's 
service-connected low back disability on 
his ability to work.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale. 

4.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
an increased rating for mechanical low 
back pain with residual muscle strain on 
a schedular and extra-schedular basis.  
The RO's attention is directed to the 
Joint Motion for Remand and the 
discussion therein concerning Social 
Security Administration Records.  If the 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

